 


114 HR 3322 IH: To establish a Residence Star program, and for other purposes.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3322 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2015 
Mr. Butterfield introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To establish a Residence Star program, and for other purposes. 
 
 
1.Residence Star program 
(a)In generalSubtitle A of title IV of the Energy Independence and Security Act of 2007 is amended by adding at the end the following:  414.Residence Star program (a)DefinitionsIn this section: 
(1)High-performance energy efficiency measureThe term high-performance energy efficiency measure has the meaning given that term in section 424. (2)Residence Star programThe term Residence Star program means the voluntary program established under subsection (b).  
(3)Separate residential spacesThe term separate residential spaces means areas within a residential building that are leased or otherwise occupied by a tenant or other occupant for a period of time pursuant to the terms of a written agreement. (b)Residence StarNot later than 6 months after the date of enactment of this section, the Administrator of the Environmental Protection Agency, in consultation with the Secretary, shall establish a voluntary program within the Energy Star program established by section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a), which may be known as Residence Star, to promote energy efficiency in separate residential spaces. 
(c)Recognition of separate residential spaces 
(1)Occupancy-based recognitionIn establishing the Residence Star program, the Administrator shall, following public notice and an opportunity for comment— (A)in a manner similar to the Energy Star rating system for commercial buildings, develop policies and procedures to recognize separate residential spaces with respect to which the owner of the separate residential space voluntarily achieves high levels of energy efficiency; 
(B)establish building occupancy categories eligible for Residence Star recognition; and (C)consider other forms of recognition for separate residential spaces with respect to which the owner of the separate residential space lowers energy consumption. 
(2)Design- and construction-based recognitionIn establishing the Residence Star program, the Administrator, following public notice and an opportunity for comment, shall develop policies and procedures to recognize separate residential spaces with respect to which the owner of the separate residential space uses high-performance energy efficiency measures in design and construction. (3)Audits required (A)Initial auditIn establishing the Residence Star program, the Administrator shall require that in order for a separate residential space to be eligible to receive recognition under this subsection, the owner of the separate residential space shall submit the separate residential space to an audit by a third party to certify that the requirements of the program are met with respect to the separate residential space. 
(B)Maintenance auditsIn establishing the Residence Star program, the Administrator shall require that in order for a separate residential space to be eligible to maintain recognition under this subsection, the owner of the separate residential space shall, not later than 7 years after the date on which the initial audit is conducted under subparagraph (A), and every 7 years thereafter, submit the separate residential space to an audit by a third party to certify that the requirements of the program continue to be met with respect to the separate residential space. (C)ContentsThe Administrator shall require that an audit conducted under this paragraph shall include— 
(i)an assessment of the energy efficiency of the separate residential space;  (ii)an estimate of the monetary and energy savings the tenant or other occupant of the separate residential space can expect annually as a result of such energy efficiency, as determined based on standards of measurement established by the Administrator, in consultation with the Secretary; and 
(iii)any other requirements determined appropriate by the Administrator, in consultation with the Secretary, following public notice and an opportunity for comment. (D)Use of estimates (i)Use by ownersThe owner of a separate residential space that is recognized under the Residence Star program may, with respect to such separate residential space, display, publish, or otherwise use for purposes of advertising the estimate of the monetary and energy savings included in the most recent audit of the separate residential space conducted under this paragraph. 
(ii)Use by third partiesThird parties, including realtors and property managers, may display, publish, or otherwise use for purposes of advertising the estimate of the monetary and energy savings included in the most recent audit of a separate residential space conducted under this paragraph on behalf of an owner permitted to do so under clause (i). (E)Criteria for third party auditorsIn establishing the Residence Star program, the Administrator, following public notice and an opportunity for comment, shall develop criteria for third parties to be eligible to conduct audits under this paragraph. 
(d)Branding 
(1)CreationThe Administrator, in consultation with the Secretary, shall create a logo and branding for the Residence Star program. (2)Permitted use (A)Use by ownersThe owner of a separate residential space that is recognized under the Residence Star program may, with respect to such separate residential space, display, publish, or otherwise use for purposes of advertising the logo and branding created under paragraph (1). 
(B)Use by third partiesThird parties, including realtors and property managers, may display, publish, or otherwise use for purposes of advertising the logo and branding created under paragraph (1) on behalf of an owner permitted to do so under subparagraph (A). (3)Prohibited useAn owner of a separate residential space that is not recognized under the Residence Star program may not, with respect to such separate residential space, display, publish, or otherwise use for purposes of advertising the logo and branding created under paragraph (1). 
(e)Publication of listThe Administrator, in consultation with the Secretary, shall publish and maintain, on an Internet website, a list of separate residential spaces that are recognized under the Residence Star program.  (f)Preservation of integrityThe Administrator and the Secretary shall preserve the integrity of the Residence Star brand. 
(g)ReportNot later than 2 years after the date on which the Residence Star program is established, the Administrator, in consultation with the Secretary, shall submit to Congress a report on the results of the program.. (b)Clerical AmendmentThe table of contents in section 1(b) of the Energy Independence and Security Act of 2007 is amended by inserting after the item relating to section 413 the following new item: 
 
 
Sec. 414. Residence Star program.. 
 
